Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 1 of 24




                  Exhibit R
           Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 2 of 24



VIA EMAIL & CERTIFIED MAIL

ATTN: Alphabet Board of Directors
Alphabet, Inc.
1600 Amphitheatre Pkwy
Mountain View, CA 94043

April 2, 2021.



Dear Alphabet Board of Directors:

My name is Alex Edson, I am the CEO of Business Casual Holdings, LLC., (owner of the ~967,000
subscriber YouTube channel known as “Business Casual”).

I send this letter to you as my final attempt to bring an urgent legal matter to your attention prior to
pursuing litigation and other means of escalation.

For several months, your company (“your company”, “Google”, “YouTube”, and “Alphabet”) has
willfully ignored my good faith communications pertaining to several critically urgent matters regarding
illegal copyright infringement on your interactive website.

These illegal infringements specifically concern at least three (3) copyright strikes placed on a YouTube
channel known as “RT Arabic”; a YouTube channel owned and controlled by the Russian government.

Despite the fact RT Arabic has received three (3) copyright strikes on its YouTube channel (each from
Business Casual) within a span of fifty-two (52) days, RT Arabic has still not been terminated in
accordance with YouTube’s repeat infringer policy, nor have any of RT Arabic’s associated channels
(Exhibit A).

As this Board is no doubt aware, YouTube’s repeat infringer policy is straightforward and strictly
enforced. “If a user gets three copyright strikes in 90 days, their account, along with any associated
channels, will be terminated.” After receiving three (3) copyright strikes, YouTube then provides the user
with seven (7) calendar days (known as a “courtesy period”) before terminating the infringing channel
and all other channels associated with the repeat infringer.

A third copyright strike was applied to RT Arabic’s YouTube channel on March 4, 2021.

As of the date of this letter, RT Arabic’s “seven-day courtesy period” ended nearly a month ago
(twenty-three calendar days ago, to be precise).

Clearly, YouTube is violating its own Rules and Policies (Exhibit B).
            Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 3 of 24



Adding insult to injury, YouTube continues to do so knowingly — as verified by the fact that several
senior-level executives at Google have already acknowledged receipt of all relevant red flag knowledge
concerning this matter. These senior-level Google executives specifically include:

        ●   Mel Silva (Vice President and Managing Director for Google Australia and New Zealand)

        ●   Ed Miles (Director of YouTube Partnerships for Australia and New Zealand and Head of TV,
            Film, and Sports for Asia Pacific)

        ●   Elisabet Lykhina (Head of YouTube Enterprise Partnerships for the Commonwealth of
            Independent States)

Each of these senior-level Google executives have acknowledged receipt of correspondences identifying
illegal and infringing videos published by RT Arabic copying elements of Business Casual’s copyrighted
videos. Additionally, each of these senior-level executives have acknowledged receipt Business Casual’s
federal lawsuit seeking a court order against RT Arabic to restrain RT Arabic from continuing to use
Business Casual’s copyrighted content in its videos pursuant to 17 U.S.C. § 512(g)(2)(B)-(C) et al after
RT Arabic submitted counter notifications in response to Business Casual’s DMCA takedown requests.
For the avoidance of doubt: actual receipt of such correspondences from Business Casual constitutes red
flag knowledge of RT Arabic’s unauthorized copying of Business Casual’s copyrighted videos.

The circumstances creating such red flag knowledge are described in detail below.


              EVIDENCE OF RED FLAG KNOWLEDGE IGNORED.

On March 16, 2021, at 4:21 P.M. MST, Mel Silva, Vice President and Managing Director for Google
Australia and New Zealand, was provided a copy of Business Casual’s lawsuit against TV-Novosti (the
owner of the RT Arabic YouTube channel), a “timeline of material events” pertaining to this situation, a
complete list of RT Arabic’s thirty-eight (38) associated channels and verification of their association, and
other pertinent and irrefutable evidence concerning RT Arabic’s pattern of racketeering through its willful
and illegal copyright infringement activities (Exhibit C).

For reference, a copy of Business Causal’s lawsuit filed against TV-Novosti is enclosed with this letter as
Exhibit D, a timeline of all material events (the same one already provided to Mel Silva and other Google
executives) concerning this situation is enclosed as Exhibit E, and a list of RT Arabic’s thirty-eight
associated channels is enclosed as Exhibit F.

Silva acknowledged receipt of the aforementioned materials (Exhibit C – F) and introduced Ed Miles,
Director of YouTube Partnerships for Australia and New Zealand and Head of TV, Film, and Sports for
Asia Pacific, to help investigate on March 16, 2021, at 10:02 PM MST (Exhibit G).

Miles received a copy of Business Casual’s initial letter sent to Silva on March 16, 2021, which not only
referenced Business Casual’s lawsuit against RT Arabic, but included a copy of the lawsuit (Exhibit H).
           Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 4 of 24




When I asked Miles on March 18, 2021, if YouTube applies the same rules and Terms of Service to all
channels (regardless of subscriber count and political influence), he did not immediately respond.

A screenshot of my March 18, 2021, email to Miles is enclosed as (Exhibit I).




After not receiving any response from Miles for six (6) days, Business Casual followed-up.

Screenshot of Business Casual’s first follow-up email to Miles (Exhibit J):
            Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 5 of 24




Screenshot of Business Casual’s second follow-up email to Miles (Exhibit K):




On March 24, 2021, at 4:35 PM MST, Miles responded (Exhibit L).




Miles's email intentionally uses the word “we”, implying that he is responding on behalf of YouTube and
Google as its authorized representative.

As a Director of Alphabet’s Board, each of you know very well that Google’s internal policy is to direct
its employees who receive threats (or implied threats) of litigation against Google and its affiliates (like
YouTube) to immediately; (a) discontinue the conversation with the potential plaintiff; and (b) refer the
matter to Google’s legal counsel for review. This policy was confirmed to us by another authorized
representative of Google, in writing. As such, any rational person (i.e., a judge or jury) will conclude
beyond a reasonable doubt that Miles’ email was drafted by Google’s legal counsel and thus represents
your company’s official position on this matter.
           Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 6 of 24




For the avoidance of doubt, Miles’ email effectively confirms what we already suspected to be true:

Yes — YouTube does in-fact arbitrarily enforce its repeat infringer policy in obvious violation of its own
rules and policies and ultimately the law. Furthermore, by not terminating RT Arabic, Google has sided
with the Russian government.

On March 19, 2021, at 2:36 AM MST, I received the below email from Elisabet Lykhina, Head of
YouTube Enterprise Partnerships for the Commonwealth of Independent States (Exhibit M):




Lykhina spent more than five (5) years as a managing producer for a Russian state-owned television
network Росси́я сего́дня (known in English as Rossiya) prior to joining YouTube, according to the
information publicly stated in Lykhina’s LinkedIn profile (Exhibit N).
            Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 7 of 24



To reiterate: a Moscow-based former managing producer of state-sanctioned propaganda for the Russian
state-owned television network Россия is who Google apparently entrusts with investigating why the
largest Russian state-owned news channel on YouTube hasn’t been terminated in accordance with
YouTube’s repeat infringer policy.

Little wonder why the repeat infringer RT Arabic and its associated channels haven’t been terminated in
accordance with YouTube’s repeat infringer policy and the law.

In light of the abundance of overwhelming obvious facts and evidence irrefutably in Google’s possession,
we firmly believe that any rational person can at least appreciate the potential appearance of collusion
between Google and the Kremlin.

Furthermore, we are confident in our ability to prove beyond any reasonable doubt to any rational judge
or jury that Google’s legal team is no doubt aware of, at least, these five key facts:

        ●   RT Arabic has three (3) copyright strikes on its YouTube channel from Business Casual.

        ●   Each of the three (3) copyright strikes were applied to RT Arabic's channel within a span of
            fifty-two (52) calendar days — well within YouTube’s “90-day period”.

        ●   RT Arabic is a repeat infringer and the termination of its channel is required under the
            circumstances considering the brazenness of its infringements (i.e, removing Business
            Casual’s watermark and swapping it out with its own, without any credit/attribution to
            Business Casual of any kind, etc.).

        ●   The evidence of RT Arabic’s willful copyright infringement is obvious (see here, here, and
            here, for just a few examples of the side-by-side infringements which Google has already
            acknowledged receipt of).

        ●   The “7-day courtesy period” ended twenty-three calendar days ago (RT Arabic received its
            third copyright on March 4, 2021).

Google has actual red flag knowledge of the circumstances described above and despite this,
YouTube has not terminated RT Arabic or its associated channels, as of the time of this writing.

In fact, on March 31, 2021, YouTube illegally reinstated the repeat infringer (RT Arabic) after
briefly terminating the channel for a few hours.

YouTube later confirmed in a statement to RT Arabic:

“YouTube has no plans to take any further action against RT Arabic … we will analyze and draw
conclusions about what needs to be done to avoid such unintentional actions in the future.”
           Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 8 of 24



Below is a screenshot from the Head of RT Arabic, Maya Manna, publicly thanking YouTube for
reinstating the repeat infringer channel (this screenshot was captured prior to the tweet’s deletion).

This screenshot is also enclosed as Exhibit O.




YouTube’s reinstatement of RT Arabic — a repeat infringer — was a direct violation of 17 U.S.
Code § 512 (i)(1)(A). Consequently, if YouTube wishes to remain within the safe harbor of § 512 of
the DMCA, YouTube must immediately remedy this situation by terminating RT Arabic’s YouTube
channel. As any rational judge or jury would concur, YouTube has obviously not only failed to
“reasonably implement” its repeat infringer policy with respect to RT Arabic, but rather, YouTube has
completely failed to implement its repeat infringer policy. Please be advised: if we do not receive
confirmation within ten (10) business days from the date of this letter (by 9:00 A.M MST, on April
16th, 2021), that RT Arabic’s YouTube’s channel has been terminated in accordance with
YouTube’s repeat infringer policy and the law, my legal counsel shall proceed with filing a federal
lawsuit against Alphabet and its relevant subsidiaries in the Second Circuit.
             Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 9 of 24



After filing this lawsuit, a courtesy copy will be provided to each member of the U.S. Senate and
Congress, once a week, every week, until a proper investigation is conducted into why Google is actively
refusing to terminate a YouTube channel that is obviously a repeat infringer, in violation of YouTube’s
own repeat infringer policies and ultimately the law.

We await your expeditious response.

Very truly yours,



Alex Edson

CEO | Business Casual Holdings, LLC. (YouTube.com/BusinessCasual)
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 10 of 24




                                    Exhibit A

●   RT Arabic copyright strike #1: https://www.youtube.com/watch?v=NsVlUcRZa2Y
    (first copyright strike was applied to RT Arabic’s YouTube channel on January 11, 2021)

●   RT Arabic copyright strike #2: https://www.youtube.com/watch?v=3AokIYKBz8I
    (second strike was applied to RT Arabic’s YouTube channel on February 18, 2021)

●   RT Arabic copyright strike #3: https://www.youtube.com/watch?v=ju5ScQ-yibw
    (third copyright strike was applied to RT Arabic’s YouTube channel on March 4, 2021)
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 11 of 24




                                  Exhibit B




●   https://www.youtube.com/howyoutubeworks/policies/copyright/#enforcing-copyright

●   https://support.google.com/youtube/answer/2814000?hl=en#zippy=%2Ccourtesy-period%2C
    what-happens-when-you-get-a-copyright-strike
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 12 of 24




                                Exhibit C




●   https://drive.google.com/file/d/1mnnl1SYaLV-oAObeLxXfAT_ZC5cPBiDU/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 13 of 24




                                 Exhibit D




●   Business Casual Holdings, LLC v. TV-Novosti (PFF courtesy copy of lawsuit):
    https://drive.google.com/file/d/1XxJMg2PQHxVnLejuBp7ZjEgWYWItbpmQ/view
      Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 14 of 24




                                  Exhibit E

●   Timeline of all material events:
    https://docs.google.com/document/d/1X9EjRvPB47O1BDOuDlNrJlDGVGzgWDl4Zlaf1tp1b20
      Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 15 of 24




                                  Exhibit F




●   RT Arabic’s associated channels:
    https://docs.google.com/spreadsheets/d/1Mi0TDY1urirgP4XRCAJM7cKiLEEL1yPCmNtbKbkK
    yyQ/edit
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 16 of 24




                                Exhibit G




●   https://drive.google.com/file/d/1Hc51dPZ9wDcB68BIyc5k7rDbT27sHDdh/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 17 of 24




                               Exhibit H




●   https://drive.google.com/file/d/1_-WEmTuLjBpp6NCIMwVJ7W0twsuVV1Gj/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 18 of 24




                                  Exhibit I




●   https://drive.google.com/file/d/1ZtnBZFzCpFp9d4p-pyhlevq7UtIsb6cE/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 19 of 24




                                 Exhibit J




●   https://drive.google.com/file/d/1IonULAWbLfpvTpk6nohfroKsbbUN4Ao6/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 20 of 24




                                Exhibit K




●   https://drive.google.com/file/d/18HOI5COOqAIBeeoZXxeRYvH-aDlo02x5/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 21 of 24




                                Exhibit L




●   https://drive.google.com/file/d/1TvmIZwJom0Gof-4nnMq8NXRQ5oBAPcJZ/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 22 of 24




                                 Exhibit M




●   https://drive.google.com/file/d/1ggkYu2f8pFgWWusyJbP6ofa7ju1j1K13/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 23 of 24




                                Exhibit N




●   https://drive.google.com/file/d/1DoMPL5Yp4-92r_gwaAYJDOrAnXiybRky/view
    Case 1:21-cv-03610 Document 1-18 Filed 04/22/21 Page 24 of 24




                                Exhibit O




●   https://drive.google.com/file/d/15IDWo66IXxgp0wcds81ZdfUNmTdQx3rr/view
